[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     FEBRUARY 10, 2012
                                            No. 11-12979
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 3:11-cr-00017-RV-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

LEKENDRICK DEONTAE JOHNSON,

                                                                     Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________
                                       (February 10, 2012)

Before DUBINA, Chief Judge, HULL and FAY, Circuit Judges.

PER CURIAM:

         Appellant Lekendrick Johnson appeals his total sentence of 57 months’
imprisonment, imposed after he pled guilty to being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1), and possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D). On appeal,

Johnson argues that the district court erred in applying a four-level enhancement

to his offense level, pursuant to U.S.S.G. § 2K2.1(b)(6), because it clearly erred in

its factual finding that he had possessed a firearm or ammunition in connection

with another felony offense. Johnson contends that the term “close proximity,” as

contained in the commentary to § 2K2.1, should mean “extreme or immediate

nearness such that it is irrefutably presumed that the firearm is connected to the

commission of the offense involving the drugs.” Johnson states that the drugs and

drug paraphernalia discovered at his residence were in different rooms than the

firearm and ammunition, and thus, the government failed to satisfy its burden of

proof with respect to the enhancement. Johnson further argues that, because there

was insufficient detail provided regarding Johnson’s house, the district court could

not reliably conclude that the firearm was connected to the drug-distribution

offense.

      We review a district court’s application and interpretation of the Guidelines

de novo, and its factual findings for clear error. United States v. Rhind, 289 F.3d

690, 693 (11th Cir. 2002). The district court’s determination that the defendant

                                          2
used a firearm in connection with another felony offense is a factual finding that

we review for clear error. United States v. Whitfield, 50 F.3d 947, 949 (11th

Cir.1995). The government bears the burden to establish the facts that are

necessary to support a sentencing enhancement “and it must do so by a

preponderance of the evidence.” United States v. Perez-Oliveros, 479 F.3d 779,

783 (11th Cir. 2007).

      Under the Sentencing Guidelines, a four-level enhancement applies where

the defendant “possessed any firearm or ammunition in connection with another

felony offense.” U.S.S.G. § 2K2.1(b)(6). Generally, we have held that a

defendant can possess a weapon through both actual and constructive possession.

See United States v. Gunn, 369 F.3d 1229, 1234 (11th Cir. 2004) (addressing

possession of a firearm under 18 U.S.C. § 924(c)). A defendant has actual

possession of a firearm when he has direct physical control over the item. Id. at

1235. A defendant has constructive possession when he exercised “ownership,

dominion, or control” over an item itself or the place of concealment of the item.

See United States v. Derose, 74 F.3d 1177, 1185 (11th Cir. 1996) (addressing

possession of marijuana under 21 U.S.C. §§ 841 and 843).

      Before 2006, the phrase “in connection with,” as used in U.S.S.G.

§ 2K2.1(b)(6), was not defined in the Guidelines. See Rhind, 289 F.3d at 695.

                                         3
We, however, noted that in other guidelines sections involving the phrase “in

connection with” we gave the phrase an expansive interpretation and rejected the

notion that a firearm must facilitate the underlying offense to trigger application of

the four-level enhancement. Id. (citing United States v. Young, 115 F.3d 834 (11th

Cir. 1997)). We held, in interpreting analogous guideline provisions, that, in

circumstances where it was reasonable to assume that the defendant possessed a

firearm to prevent the theft of property related to the underlying offense, mere

possession of a firearm could be enough to satisfy the “in connection with”

requirement. United States v. Jackson, 276 F.3d 1231, 1234 (11th Cir. 2001)

(citations omitted); see Rhind, 289 F.3d at 695 (holding that it is reasonable to

conclude that the presence of firearms in a vehicle protected counterfeit money

from theft during the execution of a counterfeit felony). Additionally, we held that

a firearm that was not on a defendant’s person can still be possessed in connection

with a felony offense if the gun could have been easily retrieved. United States v.

Flennory, 145 F.3d 1264, 1270 (11th Cir. 1998) (holding that a defendant

possessed a firearm in connection with a crime when the firearm was kept in a car

across the street from where the defendant was selling drugs), superceded by

regulation on other grounds, as stated in United States v. Brown, 332 F.3d 1341

(11th Cir. 2003).

                                          4
      In 2006, the commentary to U.S.S.G. § 2K2.1 was amended in order to

address a circuit conflict pertaining to the use of a firearm “in connection with”

drug offenses. U.S.S.G. App. C, Amend. 691. The amendment made clear that the

guideline applied where the firearm only had the potential of facilitating another

offense. Id. The November 1, 2010 Guidelines include an application note that

states that § 2K2.1(b)(6) applies where “the firearm or ammunition facilitated, or

had the potential of facilitating, another felony offense . . . .” U.S.S.G. § 2K2.1,

comment. (n.14(A)). Where the felony offense is a drug offense, the guideline

applies where “a firearm is found in close proximity to drugs, drug-manufacturing

materials, or drug paraphernalia. In these cases, application of [the guideline] is

warranted because the presence of the firearm has the potential of facilitating

another felony offense . . . .” Id., comment. (n.14(B)); see United States v. Pham,

463 F.3d 1239, 1246 (11th Cir. 2006) (noting that guns are the “tool[s] of the drug

trade,” as there is a “frequent and overpowering connection between the use of

firearms and narcotics traffic” in the context of determining whether U.S.S.G.

§ 2D1.1(b)(1) was applicable to defendant’s offense level (internal quotation

marks omitted)).

      The presentence investigation report shows that Johnson possessed a loaded

firearm and 47 additional rounds of ammunition at his small residence where

                                           5
officers found marijuana and drug paraphernalia. The district court determined at

the sentencing hearing that drug paraphernalia was scattered throughout Johnson’s

residence. Johnson did not object to any of these facts. Based on these facts, we

conclude that the district court did not clearly err in determining that Johnson’s

firearm was found in “close proximity” to the marijuana and that U.S.S.G. §

2K2.1(b)(6) applies.

      Accordingly, we affirm Johnson’s total sentence.

      AFFIRMED.




                                          6